                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

ALL-OPTIONS, INC., et al.,             )
                                       )
                           Plaintiffs, )
                                       )
                       v.              )       No. 1:21-cv-01231-JPH-MJD
                                       )
ATTORNEY GENERAL OF INDIANA in his )
official capacity, et al.,             )
                                       )
                           Defendants. )


                                   ORDER

      Defendants have filed an unopposed motion for a witness to proceed

under a pseudonym. Dkt. [58]. As explained in the motion, the harm of

disclosing the witness's identity exceeds the likely harm from concealment, so

the Court GRANTS the unopposed request. See Doe v. City of Chicago, 360

F.3d 667, 669 (7th Cir. 2004). Witness, Mary Roe, may continue to use that

pseudonym in this action, and the parties should keep her identity

confidential.

SO ORDERED.

Date: 6/21/2021




                                       1
Distribution:

All Counsel of Record




                        2
